Citation Nr: 0738291	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-24 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death 
pension benefits, in the calculated amount of $616.00. 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  He died in January 1992.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 waiver decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  In March 1992, the appellant was awarded VA death pension 
benefits, to include the month of death pension payment owed 
in January 1992, in the amount of $616.

2.  In July 2003, the RO reviewed the veteran's claims file 
at the request of VA Central Office, pursuant to then-new 
case law; upon review, service connection for the cause of 
the veteran's death was granted and dependency and indemnity 
compensation (DIC) was awarded the appellant retroactively to 
February 1992.

3.  Because the DIC award was determined to be the greater 
benefit, an overpayment in the amount of $616 (the amount of 
the month of death payment) was created with the retroactive 
DIC award.

4.  No fraud, misrepresentation, or bad faith on the part of 
the appellant, with respect to the creation of the debt, has 
been evidenced.

5.  Neither the appellant nor VA was at fault in the creation 
of the overpayment in question.
6.  The appellant's sole source of income is her VA DIC 
benefits; it may cause undue hardship to require repayment of 
the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of VA death pension benefits 
in the amount of $616 would be against equity and good 
conscience and, therefore, may be waived.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA generally has duties to notify 
and assist the appellant under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  However, these duties do not 
attach to claims such as the one decided herein.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004).  

The veteran died on January [redacted], 1992.  The appellant, his 
surviving spouse, filed a claim for VA improved death pension 
in February 1992, and was granted these pension benefits in 
March 1992.  Included in the retroactive check was $616 
representing pension owed the appellant for the month of 
January 1992 pursuant to 38 C.F.R. § 3.20(b) (1991).

Eleven years later, in July 2003, the veteran's claims file 
was reviewed under Nehmer v. U.S. Veterans Administration, 
284 F.3d 1158 (9th Cir. 2002).  Service connection for the 
cause of his death (due to lung cancer) was subsequently 
granted, effective February 1, 1992.  The appellant received 
a retroactive check for $48,589 (a sum which was arrived at 
after subtracting pension received by the since February 
1992.)  She was informed at that time that while she was 
entitled to both DIC benefits and death pension benefits, she 
could only receive one.  The DIC benefits were determined to 
be the greater benefit, and were therefore awarded.  However, 
that award made her ineligible for the month of death 
benefits described above ($616), as, albeit retroactively, 
the compensation ultimately received for 1992 exceeded set 
income limits for the receipt of improved death pension.  See 
VA Manual M 21-1, Part 1, Appendix B, Change 9 (April 21, 
1992).  Thus, the overpayment was created.

In August 2003, the appellant requested a waiver of recovery 
of the amount.  At that time, she also indicated that she 
believed it was VA error that caused the overpayment, rather 
than any fault of her own, and thus she should not have to 
pay for that error.  Separate notice was sent the appellant 
in June 2005 regarding the creation of the overpayment.  The 
appellant did not file a notice of disagreement with that 
decision.

In any event, in reviewing the request for waiver of recovery 
of the overpayment, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue.  The 
Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
2002).

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 2002) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (2007).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2007).  In such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2007).

The appellant is not at fault for creating the overpayment.  
She did not act, or fail to act, in any way so as to cause 
the later benefits to be granted.  Ultimately, the 
overpayment was created when, some eleven years after the 
month of death benefits were paid, a different benefit - 
compensation - was granted retroactively, which then 
conflicted with the previous grant, and, as noted above, 
caused her income for 1992 to exceed the set limit.  This is 
of no fault to VA either, as VA's action in 2003 was done on 
the basis of a court cases recently rendered, requiring a 
second look at particular types of veterans' cases.  As 
noted, by operation of law, a widow may not receive both DIC 
and death pension benefits, so the overpayment was created.  
No fault lies with either party. 

As to the element of "undue financial hardship," the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor or her family of the basic necessities.  According to 
the appellant's most current Financial Status Report (FSR), 
received in September 2003, her net income consists of the VA 
DIC benefits, which are noted be $933 per month, and her 
monthly expenses are approximately $1,412 per month.  Even 
adjusting this figure to disregard expenditures for non-basic 
necessities (such as $180 per month for "eating out," $55 
per month for "cable," and $200 per month for "gift to 
mother," her monthly expenses come to $977, still exceeding 
her fixed income.  As such, the Board is of the opinion that 
collection of the debt may cause undue financial hardship to 
the appellant.

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would result in an unjust enrichment, or 
that the appellant changed positions to her detriment in 
reliance upon the VA pension benefits.  However, recovery of 
the overpayment may result in undue hardship.  Thus, the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to her.  Accordingly, the Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of death pension benefits, in the amount of $616, 
is in order.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2007).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $616 is granted.



____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


